DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack on 12/30/2021.
The application has been amended as follows: 
(1) Regarding claim 12:

---receiving a report, from at least one of the first wireless node or the second wireless node,---.
(2) Regarding claim 32:
Replace line 4 by the following:
---instructions executable by the at least one processor to cause the third wireless node to:---.
Replace line 10 by the following:
---receive a report, from at least one of the first wireless node or the second wireless---.

Response to Arguments
Applicant’s arguments, see page 12-13, filed on 12/3/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1-5, 7-10, 12-16, 18-20, 22, 24-26, and 29 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-5, 7-10, 12-16, 18-20, 22, 24-26, and 29 has been withdrawn. 

Allowable Subject Matter
Claims 1-29 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-11 and 31:
The present invention describes a method for wireless communications by a first wireless node, comprising participating in at least one sounding procedure by at least 
(2) Regarding claims 12-23 and 32:
The present invention describes a method for wireless communications by a third wireless node, comprising configuring a first wireless node for using one or more beams 
(3) Regarding claims 24-29:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/30/2021